Name: COMMISSION REGULATION (EC) No 1321/96 of 8 July 1996 concerning applications for export licences for products falling within CN code 1101 00 15 with advance fixing of the refund
 Type: Regulation
 Subject Matter: trade policy;  plant product;  tariff policy;  foodstuff
 Date Published: nan

 9 . 7. 96 r EN Official Journal of the European Communities No L 170/31 COMMISSION REGULATION (EC) No 1321/96 of 8 July 1996 concerning applications for export licences for products falling within CN code 1101 00 15 with advance fixing of the refund tonnes for third countries; whereas the percentage for the reduction in the export licence applications submitted on 5 and 8 July 1996 should be fixed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 923/96 (2), Whereas Article 7 (4) of Commission Regulation (EC) No 1 1 62/95 (3), as last amended by Regulation (EC) No 1029/96 (4), provides, where this paragraph is specifi ­ cally referred to when an export refund is fixed, for an interval of three working days between the day of submis ­ sion of applications and the granting of export licences with advance fixing of the refund and provides that the Commission is to fix a uniform percentage reduction in the quantities if applications for export licences exceed the quantities which may be exported; whereas applica ­ tions for licences submitted on 5 and 8 July 1 996 relate to 507 000 tonnes of common wheat flour and the maximum quantity which may be exported is 400 000 HAS ADOPTED THIS REGULATION: Article 1 Applications for export licences for third countries with advanced fixing of the refund conveyed to the Commis ­ sion before 9 July 1996 for common wheat flour falling within CN code 1101 00 15 submitted on 5 and 8 July 1996 shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,79 . Requests that are not conveyed to the Commission before 9 July 1996 shall be refused. Article 2 This Regulation shall enter into force on 9 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 126, 24. 5. 1996, p. 37. (3) OJ No L 117, 24. 5. 1995, p. 2 . 4 OJ No L 137, 8 . 6. 1996, p. 1 .